812 So. 2d 579 (2002)
Aaron Keith MARSH, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D02-176.
District Court of Appeal of Florida, Third District.
April 3, 2002.
Robert Finlay, for appellant.
Robert A. Butterworth, Attorney General, for appellee.
*580 Before COPE, FLETCHER, and RAMIREZ, JJ.
FLETCHER, Judge.
Aaron Keith Marsh appeals from the lower court's denial of post-conviction relief pursuant to Florida Rule of Criminal Procedure 3.850.
In Marsh's current (his third) post-conviction motion, he requests among other things that the rape kit evidence introduced at trial on a sexual battery charge be released for DNA testing. While we would be sympathetic to DNA testing in a case where it would be of value, this is not such a case. Marsh's request for DNA testing of the rape kit evidence is without merit, as any results would be superfluous because Marsh admitted that he was the person who had sexual intercourse with the victim. Marsh's unsuccessful defense at trial had been one of consensual sex, not identity. See § 925.11(1)(a), Fla. Stat. (2001); Hartline v. State, 806 So. 2d 595 (Fla. 5th DCA 2002); Galloway v. State, 802 So. 2d 1173 (Fla. 1st DCA 2001).
Affirmed.